Citation Nr: 0630045	
Decision Date: 09/22/06    Archive Date: 10/04/06

DOCKET NO.  98-05 088A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to accrued benefits under 38 U.S.C.A. § 5121, 
based on the veteran's disability claim for entitlement to 
compensation under 38 U.S.C.A. § 1151, for treatment received 
at the VA medical center in Tuskegee, Alabama, from May 1991 
to January 1992, which was pending at the time of his death 
on May [redacted], 1997.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) based on service connection for the cause of the 
veteran's death or under the provisions of 38 U.S.C.A. § 
1151.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and her sister




ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from October 1973 to August 
1976 and from September 1976 to August 1980.  The veteran 
died on May [redacted], 1997, and the appellant is his widow.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in March 1996, in which the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) denied the a claim of entitlement to 
compensation benefits under 38 U.S.C.A. § 1151 for overdose 
of medication and lack of oxygen to the veteran claimed as 
the result of treatment by the VA from May 1991 to January 
1992.  An appeal of this decision was subsequently perfected.  
Upon the death of the veteran, the appellant pursued this 
claim on an accrued basis.  Additionally, the appellant 
submitted a claim of entitlement to service connection for 
the cause of the veterans death, to include entitlement to 
Dependents' Educational Assistance under 38 U.S.C. Chapter 
35.  The appellant primarily alleges cause of death pursuant 
to 38 U.S.C.A. § 1151.  The cause of death claim was denied 
in a March 1998 decision and the appellant perfected an 
appeal of this decision as well.  A video conference hearing 
on this claim was held in July 1999 by Veterans Law Judge 
Jeff Martin.  A transcript of that hearing is in the claims 
folder.  

The claim was remanded by the Board in February 2000 and 
again in November 2003.  The development directed in the 
remands has been accomplished, and the claim is before the 
Board for a decision.  


FINDINGS OF FACT

1. The veteran died in May 1997 of pneumonia, right lung, 
with respirator failure, ventilator dependence and dementia, 
listed as other significant conditions.

2.  The veteran filed a claim of entitlement to compensation 
under the provisions of 38 U.S.C.A. § 1151 in November 1993 
for treatment received at the VA medical center in Tuskegee, 
Alabama, from May 1991 to January 1992.  

4.  The appellant filed the claim of entitlement to accrued 
benefits and compensation under the provisions of 38 U.S.C.A. 
§ 1151 in May 1997, following the veteran's death.

5.  The veteran did not suffer death or additional disability 
as the result of VA hospitalization, medical or surgical 
treatment.

6.  Pneumonia, right lung, with respirator failure, 
ventilator dependence and dementia, were not manifested 
during the veteran's active duty or for many years 
thereafter, nor are they otherwise related to the veteran's 
service.




CONCLUSIONS OF LAW

1.  The criteria for entitlement to DIC benefits based on 
service connection for the cause of the veteran's death or 
under the provisions of 38 U.S.C.A. § 1151 have not been met.  
38 U.S.C.A. § 1151 (West 1991), 38 U.S.C.A. §§ 1310, 5107 
(West 2002); 38 C.F.R. §§ 3.358, 3.800 (1993-97), 38 C.F.R. § 
3.312 (2005).

2.  The criteria for compensation, for accrued benefit 
purposes, under the provisions of 38 U.S.C. § 1151 have not 
been met.  38 U.S.C.A § 5121 (West 2002); 38 C.F.R. § 3.1000 
(2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions. 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in the March 
1998, December 2002 and October 2005 supplemental statements 
of the case, and the December 2002, February 2004 and October 
2005 letters, have informed the appellant of the information 
and evidence necessary to warrant entitlement to the benefits 
sought.

Moreover, in the December 2002 and October 2005 supplemental 
statements of the case and in the 2004 VCAA letter the 
appellant was advised of the types of evidence VA would 
assist in obtaining as well as the appellant's own 
responsibilities with regard to identifying the relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board also notes that the VCAA letter implicitly 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was repeatedly advised to submit pertinent 
evidence.  The Board believes that the requirements of 38 
C.F.R. § 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.

In this case, the RO's decision came before notification of 
the veteran's rights under the VCAA. It is arguable that the 
VCAA notice was not timely.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  The Board finds, however, that any 
defect with respect to the timing of the VCAA notice in this 
case was harmless error for the reasons specified below.  The 
RO did provide notice to the claimant regarding what 
information and evidence was needed to substantiate the 
claims, what information and evidence must be submitted by 
the claimant, what information and evidence will be obtained 
by VA, and the need for the claimant to submit any evidence 
in her possession that pertains to the claim.  The claim was 
readjudicated in the October 2005 SSOC after this 
notification.  Under these circumstances, the Board finds 
that all notification and development action needed to render 
a fair decision on these claims have been accomplished and 
that adjudication of the claims, without directing or 
accomplishing any additional notification and or development 
action, poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet.App. 473 (2006). 

In the present appeal, the appellant was provided with notice 
of what types of information and evidence was needed to 
substantiate her claims, but she was not provided with notice 
of the types of evidence necessary to establish a disability 
rating for the 38 U.S.C.A. § 1151 claim or effective dates 
for the disabilities on appeal.  Despite any inadequate 
notice provided to the appellant as to these downstream 
elements, the Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claims, any 
questions as to the appropriate effective date or ratings to 
be assigned are rendered moot.  The Board further notes that 
the veteran's status as a veteran has never been contested.  
VA has always adjudicated these claims based on his status as 
a veteran as defined by 38 C.F.R. § 3.1.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record demonstrates that that all VA, state 
and private treatment records have been obtained.  An 
appropriate medical opinion has been obtained, and although 
the Board acknowledges contentions advanced by the appellant 
and her representative as to their belief that an independent 
medical opinion is necessary, the Board finds no basis to 
find that the opinion obtained was in any manner biased or 
inadequate.  The law and VA regulations provide that the 
Board may obtain an advisory medical opinion from an 
independent medical expert (IME opinion) when, in its 
opinion, a medical opinion is warranted by the medical 
complexity or controversy involved in the appeal.  38 
U.S.C.A. § 7109 (West 2002); 38 C.F.R. § 20.901(d) (2005).  
The necessity of obtaining such an opinion is left to the 
discretion of the Board.  See Bielby v. Brown, 7 Vet. App. 
260, 269 (1994).  The Board finds no medical complexity or 
controversy remaining upon review of the medical opinion 
obtained by VA.  The Board finds that requirements of 38 
C.F.R. § 3.159(c)(4) have been met.  The evidentiary record 
as it stands allows for informed appellate review, and the 
Board finds that an independent medical examiner's opinion is 
not necessary.  No additional pertinent evidence has been 
identified by the appellant as relevant to the issues on 
appeal.  Under the circumstances of this particular case, no 
further action is necessary to assist the appellant.

Entitlement to DIC based on service connection for the cause 
of the veteran's death or under the provisions of 38 U.S.C.A. 
§ 1151.

The appellant is claiming entitlement to DIC benefits.  38 
U.S.C.A. § 1310.  One avenue to this benefit is through 
service connection for the cause of the veteran's death.

The cause of a veteran's death will be considered to be due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  This 
question will be resolved by the use of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  38 C.F.R. § 3.312(a).  For a service-connected 
disability to be considered the principal or primary cause of 
death, it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related 
thereto.  38 C.F.R. § 3.312(b).  In determining whether a 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death. It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1).

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, certain chronic disabilities are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). Additionally, 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.

The appellant is also claiming entitlement to DIC benefits 
under the provisions of 38 U.S.C.A. § 1151 which addresses 
disability or death due to VA medical treatment. 38 U.S.C. § 
1151 was amended by § 422(a) of Pub. L. No. 104-204, 110 
Stat. 2874, 2926 (1996) during the pendency of this appeal. 
Since the veteran's claim was filed prior to October 1, 1997, 
it must be adjudicated under the provisions of § 1151 as they 
existed prior to the amendment.  See VAOPGCPREC 40-97.

Pursuant to 38 U.S.C.A. § 1151 (West 1991), when a veteran 
has additional disability not the result of his own willful 
misconduct or failure to follow instructions, and the 
disability was caused by VA hospital care, medical or 
surgical treatment, then compensation shall be awarded in the 
same manner as if the additional disability was service-
connected.  See also 38 C.F.R. §§ 3.358(a) and 3.800(a).

In determining whether additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury on which the claim for compensation is based is 
compared with the physical condition resulting from the 
disease or injury.  38 C.F.R. § 3.358(b)(1).  Compensation is 
not payable if the additional disability is a result of the 
continuance or natural progress of the injury or disease for 
which the veteran was hospitalized and/or treated.  38 C.F.R. 
§ 3.358(b)(2).  Further, the additional disability must 
actually result from VA hospitalization or medical or 
surgical treatment, and not be merely coincidental therewith.  
38 C.F.R. § 3.358(c)(1).

Compensation is not payable for the necessary consequences of 
medical or surgical treatment properly administered with the 
express or implied consent of the veteran.  38 C.F.R. § 
3.358(c)(3).  "Necessary consequences" are those that are 
certain or intended to result from the VA hospitalization or 
medical or surgical treatment.  Id.  Finally, if the evidence 
establishes that the proximate cause of the injury suffered 
was the veteran's willful misconduct or failure to follow 
instructions, the additional disability is not compensable.  
38 C.F.R. § 3.358(c)(4).

For claims, such as this one, which were filed before October 
1997, neither evidence of an unforeseen event, nor evidence 
of VA negligence, is required in order for the claim to be 
granted.

The appellant has submitted a claim of entitlement to service 
connection for the cause of her husband's death which 
occurred in May 1997.  Inasmuch as she has filed a claim for 
cause of death, the Board notes that the veteran was service-
connected for psoriasis, rated as 10 percent disabling, and a 
scar of the left index finger, rated noncompensable, at the 
time of his death.  His combined rating was 10 percent.  The 
appellant has presented no evidence or argument, and the 
evidence does not suggest, that these disorders in any way 
were causative factors in his death in May 1997.  Nor has she 
argued, or does the evidence suggest, that the actual cause 
of death is etiologically related to his service.  Rather, 
appellant has stridently maintained, through statements 
submitted in support of the claim as well as hearing 
testimony, that the veteran's death is related to treatment 
at VAMC Tuskegee from May 1991 to January 1992.  She urges 
that he experienced lithium toxicity and possibly Loxitane 
toxicity, oxygen depravation and inattentive care, which 
resulted in brain and bodily damage that left him in a 
dependent and eventually persistent vegetative state from 
1991 until his death in 1997.  The Board notes that the 
appellant has not indicated that she or any of her witnesses 
in support of the claims has any specialized medical 
training.  As lay persons, the appellant and her witnesses 
are not competent to make a medical diagnosis or to relate a 
medical disorder to a specific cause.  See Espiritu v. 
Derwinski, 2 VET. APP. 492, 494 (1992).  To the extent that 
the appellant's sister testified before the undersigned that 
she had worked in a nursing home for many years, she 
testified as to her observations of the veteran's condition 
while in the VA hospital.  She indicated she was dismayed and 
shocked to see him in such a state, but did not offer an 
opinion as to the causation of the medical condition.  These 
submissions and testimony do not provide competent evidence 
linking the cause of the veteran's death to his active duty 
service, his service-connected disability or to medical care 
rendered by VA.

It is uncontroverted that the veteran began to experience 
mental health and organizational problems in approximately 
March 1990.  At that time, he lost his long time job as a 
dental technician and began exhibiting bizarre behavior.  He 
was hospitalized at the Southeast Alabama Medical Center from 
September 1990 to November 1990 and discharged with diagnoses 
of schizoaffective disorder, paralytic ileus, resolved, and 
psoriasis.  During hospitalization, he failed to respond to a 
trial of Haldol and developed a small bowel obstruction on 
this medication.  He was started on Loxitane in October 1990.  
He was also treated with Prozac and Lithium, but his 
condition continued to deteriorate.  CT and EEG were within 
normal limits.  He was discharged to the care of his family 
although this was not initially endorsed by the medical 
staff, and planned to follow up with a local psychiatrist or 
mental health provider.  He demonstrated disorganized 
thinking at the time of discharge.  He was next hospitalized 
at Humana Hospital of Fort Walton Beach from February to 
March 1991 for progressive unusual behavior.  It was reported 
by his family that he had been 'like a zombie' since 
discharge from Southeast Alabama Medical Center in November 
1990.  The diagnosis was rule out organic mood disorder, rule 
out schizoaffective disorder, rule out bipolar affective 
disorder, mixed, with psychotic features, and psoriasis.  
Medication change produced no improvement.  The veteran was 
transferred by court order to Shands Hospital at the 
University of Florida in March 1991.  He was discharged in 
May 1991.  While at Shands, the veteran continued to 
demonstrate bizarre behavior and thinking.  He repeatedly 
stated that he was a policeman, which he was not.  The 
diagnosis was dementia, not otherwise specified, and organic 
brain syndrome.  His global assessment of functioning was 20.  
His family requested he be transferred to the VA medical 
center in Gulfport, but he was placed at the VA facility in 
Tuskegee due to availability.  

Records show the veteran was hospitalized at Tuskegee VAMC 
from May 1991, to January 1992.  His discharge summary notes 
that he was allergic to Haldol, Lithium, Loxitane Prozac and 
Navane.  Records from that hospitalization do show that the 
veteran had a toxic level of lithium of 1.89 in September 
1991.  He was transferred to the ICU and had a nasal gastric 
tube inserted.  There was a notation of partial ileus 
obstruction.  After being treated at that facility, he was 
placed under rehabilitative care, as his wife was unable to 
care for him at home.  He died in May 1997 as noted earlier, 
after years of care at a VA facility.  

Appellant alleges the veteran experienced lithium toxicity 
during his hospitalization from 1991 to 1992.  However, the 
VA obtained a detailed medical expert opinion in September 
2005, which does not support the appellant's claim.  This 
opinion was rendered by a VA physician following a thorough 
review of the entire record.  The physician noted in detail 
the veteran's medical history and the events which occurred 
from September 1990 to the time of his death.  It was noted 
that in the months following March 1990, the veteran began 
repeating himself and stuttering, behaving in a peculiar 
fashion and being obsessed with topics such as local weather 
and traffic.  He had impaired attention and hypersomnia.  The 
physician noted that the veteran's problems continued in the 
non-VA institutions where he was treated prior to being 
admitted to the VAMC Tuskegee.  When admitted, as the 
examiner noted, the veteran had deteriorated to the point 
where he could only say brief phrases such as "come here" 
or "pizza pizza."  The examiner noted that he had 
deteriorated to the point where he only said rare words or 
his wife's name by July 1991.  He was treated for major 
depression and psychogenic catatonia and conversion reaction 
at that time.  The illness in September 1991 was noted as 
psychogenic catatonia and psychogenic mute.  Loxitane was 
prescribed, discontinued, and lithium was added.  The 
examiner noted how the veteran was then admitted to the ICU 
with septic shock, ileus problems and respiratory 
insufficiency on September 24, 1991.  Lithium was 
discontinued when toxicity was noted.  Notes indicating 
poison control was contacted and toxic levels of Loxitane 
overdose could cause hypothermia and renal failure.  In 
October 1991, the notes show the veteran was able to be 
transferred for long term care but was unable to perform 
activities of daily living and was incontinent.  He was able 
to move his hands and walk.  

Thus, the physician in 2005 noted the veteran had unknown 
causes of progressive dementia.  The frontal lobe atrophy the 
veteran had was not usually seen in young persons.  The 
examiner noted that although lithium toxicity could cause 
renal insufficiency, the veteran's elevation at that time was 
mild and was not enough to explain septic shock.  The 
examiner also noted the veteran had only been on lithium for 
a few days and serious lithium toxicity occurs at levels 3 to 
4 which was not seen in the veteran.  The examiner stated 
that medications did not appear to lead to the veteran's 
demise.  

The VA physician concluded that there was no obvious 
carelessness, negligence or lack of proper skill, error in 
judgement, or similar instance of fault on the part of VA in 
furnishing hospital care, medical or surgical treatment.  In 
fact, the physician emphasized that the veteran was 
thoroughly worked up and testing performed was not routine, 
leading the physician to conclude that the nurses and doctors 
left behind an excellent record of their care for this 
veteran and did everything they could for him.  The examiner 
could not identify anything else that could have or should 
have been done.  The primary problem in the veteran's case 
was cerebral atrophy.  In an addendum, the examiner reported 
that the death certificate and a report from Harvard Brain 
Tissue Resource Center were reviewed.  (That report, which is 
in the claims folder, showed that the veteran's brain 
diagnosis in August 1997 was encephalopathy, probably post 
hypoxic ischemic, remote, severe.)  The examiner noted that 
there was no obvious hypoxic event during the hospitalization 
at Tuskegee.  Thus, the examiner pointed out that there was 
no malpractice during the treatment there.  

The appellant has opined actions taken by the VAMC staff 
during hospitalization from May 1991 through January 1992 
caused permanent damage to her husband.  The Board notes, 
however, that there is no competent medical evidence of 
record backing these assertions up.  The Board finds that the 
questions regarding the lithium, toxic levels, 
appropriateness of care and whether there was an hypoxic 
event are all medical questions which required specialized 
knowledge and training to accurately answer.  The appellant's 
argument, alone, without any sort of medical opinion as a 
basis, is not competent evidence.

This is particularly true in light of the competent opinion 
rendered in September 2005, based upon thorough review of the 
evidence.  The evidence is well-supported and cites to 
specific points in the record.  It is uncontroverted medical 
evidence against the cause of death claim.  There is no 
indication from any competent source demonstrating that the 
treatment rendered was improper.  The question of whether 
treatment was appropriate or not is a medical question.  The 
appellant's allegation is without probative value.  There is 
no competent evidence showing that the veteran has additional 
disability caused by VA hospital care, medical or surgical 
treatment.  The Board acknowledges that, as set forth in 
pertinent law and regulations applying based upon the date of 
application, negligence is not required to grant a claim such 
as this.  The September 2005 physician's opinion has been 
considered with this in mind.  

It was argued by the appellant that despite her efforts she 
could not get any assistance from staff in the VA hospital 
during the period in which the veteran experienced lithium 
toxicity in September 1991, and damage could have been done 
then.  The appellant has opined that this lack of 
communication as to the veteran's exact condition contributed 
to the veteran's death.  While the Board is not contesting 
the appellant's report, it is noted that there is no 
competent evidence supporting the appellant's opinion that 
this lack of communication in 1991 and 1992 contributed to 
the cause of the veteran's death.

The appellant has opined that the VAMC caused the veteran's 
hypoxic event that led to his vegetative state and then to 
his death years later.  She has not submitted any medical 
evidence in support of this opinion.  It is not accorded any 
probative weight.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

The appellant has testified that the condition of her husband 
worsened drastically after the lithium overdose in September 
1991.  However, the record is replete with reference to his 
demise as far as disorganized thinking and bizarre behavior 
prior to that time.  Weighing against the claim is the fact 
that the demise was documented prior to the first 
hospitalization in September 1990.  Moreover, the Board finds 
that the evidence strongly suggests that to the extent the 
veteran's condition changed after hospitalization, this 
represented natural progress or continuance of the disease.  
38 C.F.R. § 3.358(b)(2).  

As noted above, the principal cause of death is one which 
singularly or jointly with some other condition was the 
immediate cause of death, or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  A contributory cause of 
death is one that contributed substantially or materially, 
combined to cause death, or aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c).

The Board is bound by the law which requires the presence of 
competent evidence linking the cause of the veteran's death 
to his active duty service, his service-connected disorder or 
to medical care rendered by VA.  In this case there is not 
just a lack of such evidence, but there is persuasive 
competent evidence of record which is against a finding that 
the veteran's dementia, variously characterized, and ultimate 
problems leading to death, or causing death were due to his 
active duty service, his psoriasis or left finger scar, or to 
VA medical care.

With regard to a nexus to the VA medical care, the Board 
notes that in 2005 the VA examiner opined that there was no 
connection to the veteran's death and the care rendered at 
the VA Tuskegee from May 1991 to January 1992.  The examiner 
reported that she had extensively reviewed the veteran's 
medicals records.  The reason for the review was to answer 
pertinent questions posed by the VA.  

The physician opined that the veteran had received optimum 
treatment and that there was no evidence that any treatment 
the veteran received was inappropriate.  She opined that the 
physicians and nurses provided excellent care and left 
excellent documentation.  There was no evidence that any 
failures occurred during the veteran's health care 
management.  

Thus, the Board finds service connection for the cause of the 
veteran's death is not warranted based on the veteran's 
psoriasis and left finger scar.  There is no competent 
evidence of record linking the cause of the veteran's death 
to these.

The Board also finds that service connection for the cause of 
the veteran's death is not warranted when the claim is 
considered under the provisions of 38 U.S.C.A. § 1151.  As 
noted above, there is no competent evidence of record 
demonstrating that VA medical treatment resulted in any 
additional disability for the veteran during his lifetime or 
contributed to the cause of his death.

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for accrued benefit purposes.

At the time of the veteran's death in May 1997, he had a 
pending claim of entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for dementia, ventilator 
dependency and neuromuscular disease.  However, as a matter 
of law, veterans' claims do not survive their deaths.  See 
Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); 
Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. 
Brown, 7 Vet. App. 42, 47 (1994); 38 U.S.C.A. § 7104(a); 38 
C.F.R. § 20.1302.  Nevertheless, although the veteran's 
claims terminated with his death, the regulations set forth a 
procedure for a qualified survivor to carry on, to a limited 
extent, a deceased veteran's claim for VA benefits by 
submitting a timely claim for accrued benefits.  38 U.S.C.A. 
§ 5121; see Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
Thus, while the claim for accrued benefits is separate from 
the claims filed by the veteran prior to his death, the 
accrued benefits claim is derivative of the veteran's claims 
and the appellant takes the veteran's claims as they stood on 
the date of his death.  See Zevalkink v. Brown, 102 F.3d 
1236, 1242 (Fed. Cir. 1996); Jones v. West, 146 F.3d 1296 
(Fed. Cir. 1998).  In the current case the Board has found, 
as set out above, that the preponderance of the evidence is 
against a finding that the veteran suffered death or 
disability due to VA medical treatment.  As there no basis 
for finding that the claim pending at the time of the 
veteran's death should be granted, it follows that the claim 
for accrued benefits must also be denied.



ORDER

Entitlement to Dependency and Indemnity Compensation (DIC) 
based on service connection for the cause of the veteran's 
death or under the provisions of 38 U.S.C.A. § 1151 is not 
warranted. 

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for accrued benefit purposes is not 
warranted.



____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


